Citation Nr: 1822655	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-34 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for recurrent tinnitus.


ATTORNEY FOR THE BOARD

J. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1985 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
FINDINGS OF FACT

1.  A preexisting right ear hearing loss disability was shown on the Veteran's examination for entrance into service, and competent medical evidence does not establish that it worsened beyond natural progress by service.

2.  The competent medical evidence does not demonstrate that the Veteran's current left ear hearing loss is related to active duty.

3.  Resolving all reasonable doubt in his favor, the Veteran has experienced recurrent tinnitus since service. 


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not established.  38 U.S.C. 
§§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.385 (2017).

2.  Service connection for tinnitus is established.  38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert, supra. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss.  He contends that he suffers from hearing loss due to in-service acoustic trauma.  In service, the Veteran served as an Aviation Boatswains Mate (launching and recovering equipment). Thus, he would have been exposed to loud noise; acoustic trauma in service is conceded.

The Board must examine each ear separately, as each ear has different issues with its claim for service connection.

In regards to the left ear, the Veteran was afforded a VA examination in February 2011.  The Veteran was diagnosed with bilateral hearing loss.  As such, element (1) set forth under Shedden, current disability, has been satisfied.  See Shedden, supra.

As noted previously, exposure to acoustic trauma during service is conceded based on service records that indicate the Veteran served in a hazardous noise area.  See June 1985 Reference Audiogram.  As such, element (2) set forth under Shedden, current disability, has been satisfied.  See Shedden, supra.

Therefore, the question before the Board for a left ear hearing loss claim is element (3) or the nexus requirement.  

Although the Veteran was given audiograms throughout his service, they do not show hearing loss in his left ear.

The Veteran's August 1984 induction audiogram, in puretone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
10
35
LEFT
30
20
15
10
10

A June 1985 reference audiogram, in puretone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
5
40
LEFT
10
15
15
15
15




A June 1988 annual audiogram, in puretone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
40
LEFT
20
15
15
15
15

The Veteran's May 1989 separation audiogram, in pure tone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
0
40
LEFT
10
5
10
10
15

Post-service audiograms were administered in April 1990 and in the February 2011 examination.  

An April 1990 affiliation audiogram, in pure tone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
5
LEFT
10
5
10
15
10


The February 2011 VA examination audiogram, pure tone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
35
50
LEFT
15
15
20
20
20
The February 2011 examination tested speech audiometry which revealed speech recognition ability of 76 percent in the right ear and of 88 percent in the left ear.

None of the audiograms administered to the Veteran since his August 1984 induction audiogram to the February 2011 examination show a hearing loss in his left ear that meets the VA thresholds for a hearing loss disability.  In February 2011, the Veteran was diagnosed with hearing loss of the left ear because his Maryland CNC test showed a score of 88 percent, which is less than the minimum 94 percent required under 38 C.F.R. § 3.385.  Based on his February 2011 audiogram results alone, he was found to have clinically normal hearing in his left ear.  The February 2011 examiner opined that his left ear hearing loss was less likely than not the result of his in-service acoustic trauma.  She stated that the Veteran had normal hearing in his left ear at separation, and that his February 2011 audiogram showed unchanged results.  Furthermore, in an addendum opinion, she asserted his low Maryland CNC score by may have been a result of external factors such as attention level or listening.

In regards to the right ear, the Veteran was found to have right ear hearing loss on his August 1984 induction examination.  A veteran is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 U.S.C. § 1111 (West 2012).  The August 1984 induction examination clearly documents the presence of a right ear hearing loss disability for VA purposes and the presumption of soundness is not applicable.  38 U.S.C. § 1111 (West 2012); see VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).

The question before the Board is whether the Veteran's preexisting hearing loss clearly and unmistakably was or was not aggravated by service.  A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C. § 1153, 38 C.F.R. § 3.306(a).

The February 2011 examiner opined that the Veteran's hearing loss in his right ear, based on his induction and separation examinations, were less likely than not due to his in-service acoustic trauma.  Although she conceded that the damage in the inner ear may show up many years following noise exposures, the Veteran's audiograms in his service treatment records were consistent with the February 2011 audiogram results.  Furthermore, she did not think a five decibel shift between his August 1984 induction and June 1989 separation audiograms was a significant change or aggravation.  Therefore, in her opinion, the Veteran had hearing loss in his right ear at induction that was not significantly aggravated due to service.  Therefore, the Board concludes that his right ear hearing loss was not aggravated beyond its natural progression by his service and that service connection cannot be awarded.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as preponderance of the evidence is against such aspects of the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107, 38 C.F.R. 
§ 4.3, 4.7.

Tinnitus

The Veteran asserts his tinnitus is due to exposure to loud noise during service.

In his February 2011 examination, the Veteran was diagnosed with bilateral tinnitus.  As such, element (1) set forth under Shedden, current disability, has been satisfied.  See Shedden, supra.  His conceded exposure to in-service acoustic trauma satisfies element (2).  See Shedden, supra.

Regarding element (3), the Court has specifically held that tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran has repeatedly submitted lay statements that his tinnitus began during service, due to "rumbling of the aircraft."  See April 2012 Statement in Support of Claim.  The Board finds the Veteran's statements regarding his in-service noise exposure and tinnitus symptoms to be credible based on the consistent nature of his statements.

The Board notes the negative February 2011 VA medical opinion, which was based on the fact that the examiner noted the Veteran's report that he did not know the specific date of onset of his tinnitus and that there was no documentation of in-service tinnitus.  The Board does not find the opinion provided to have more probative value than the Veteran's statements.  The examiner's opinion rests on the finding that there was no documented in-service tinnitus and that the Veteran did not know the onset date. 

The Veteran has asserted that his tinnitus began during military service on several occasions.  See April 2012 and April 2013 Statements in Support of Claim.  In his March 2012 Notice of Disagreement, the Veteran reported that he had told the February 2011 examiner his tinnitus had begun between 1987 and 1988, but that he could not give him a specific date.  The Board notes that 1987 to 1988 is prior to the Veteran's separation.  

The Veteran has competently and credibly stated that he began experiencing tinnitus in service.  He has competently and credibly explained that his tinnitus symptoms began during service and they have continued since that time.  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

As such, the Board finds the Veteran's statements to be probative and concludes that his tinnitus is related to service.  

While the Board notes that the negative medical opinion in this case, due to the inherently subjective nature of tinnitus, the Veteran's credible statements as to the onset of his symptoms are found to be at least as probative as the medical opinion, and any reasonable doubt is resolved in the Veteran's favor.  See Gilbert, supra.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


